                  Case 4:19-cv-00229-RSB-CLR Document 7 Filed 09/27/19 Page 1 of 3


AO 240 (Rev. 01/09) Applicalion to Proceed in District Court Without Prepaying Fees or Costs(Short Form)


                                       United States District Court
                                                                          for the

                                                           Southern District of Georgia

                       DeAndrea Savage                                                                                           ; <■'
                                                                                                                                o:
                               Plaintiff
                                  V.                                                 Civil Action No. 4:19-cv-229
   International Longshore Association 1414, et. al.,
                              Defendant



       APPLICATION TO PROCEED IN DISTRICT COURT WITHOUT PREPAYING FEES OR COSTS
                                                                     (Short Form)

          I am a plaintiff or petitioner in this case and declare that I am unable to pay the costs of these proceedings and
that I am entitled to the relief requested.

          In support of this application, I answer the following questions under penalty of perjury:

        1. Ifincarcerated. I am being held at:                                                                          .
If employed there, or have an account in the institution, I have attached to this document a statement certified by the
appropriate institutional officer showing all receipts, expenditures, and balances during the last six months for any
institutional account in my name. I am also submitting a similar statement from any other institution where I was
incarcerated during the last six months.

          2. Ifnot incarcerated. If I am employed, my employer's name and address are:




My take-home pay or wages are: $                                       per (specifypay period)

          3. Other Income. In the past 12 months, I have received income from the following sources (check all that apply):

      (a) Business, profession, or other self-employment                             □ Yes
      (b) Rent payments, interest, or dividends                                      □ Yes
      (c) Pension, annuity, or life insurance payments                               □ Yes
      (d) Disability, or worker's compensation payments                              □ Yes
      (e) Gifts, or inheritances                                                     □ Yes                       □ No
      (f) Any other sources                                                          ®^es                        □ No


          Ifyou answered "Yes " to any question above, describe below or on separate pages each source ofmoney and
state the amount that you recei^ and what you expect to receive in the future,                             /52) /jJ               S

dM               t/ar Mr                                                                                                ^
          // droyyU Mm M /uf tVfiS /na/i'Mu, y:hcfc                                                                         /
                                                                                                                                      /Kfy
                                           /d              hi/^                4ff/yi

      cbU-             ^/aioA^ d/J                    -h Jhi/Jj!.                     AifvAA
               Case 4:19-cv-00229-RSB-CLR Document 7 Filed 09/27/19 Page 2 of 3

4;19-cv-229




         DeAndrea Savage
         514 Tatem St.
         Savannah, GA 31405




    0)J^                   cJijJoL                     //^      <ii^ao/fho4-
  (JJ/lr                              vni»pAVldU-^                   aJ! jntj ijcmic
       fihAS.
        Am UoJ^'at^ -k /)0ui4 iAJS. Ajjl -A)             /tiii/h^k                W/tM /vay
        ii/tcu&AJ.                                                   jitusMl i4
                         hJ-A mcA 2r ?                 drSaxA ^ h^d/l 2^ Aa^i -ro
        ^liy                         r/- h/a juji-       aJ
  L^^yiiJ Id /ttu d/jL CAii ^aj-^/)aMi ^' /^J
             /J JmiL U. :'rAd/i/iUAi^'diiJcJ or£/iiaA^ /kSdi^^d^y i/.oj^
        iay                                          /^yAd>/i /i aj^ami zOi^AJoi/'e/d
       ^/i m M'Si/ AiUMiA d,                                  h Idlh hZi,rj{       Sc
        'yT/d'h/POWOiLZcJ /LACi/>d/^AUO /)i^<Ua:^dA-^ Apoi                    ))a4/t
                   ^'^oimJ) '4in. fJa4^(S *ilfi Ai/yiiia/^
                 Case 4:19-cv-00229-RSB-CLR Document 7 Filed 09/27/19 Page 3 of 3


AO 240 (Rev. 01/09) Applicalion to Proceed in District Court Without Prepaying Fees or Costs(Short Form)



          4. Amount of money that I have in cash or in a checking or savings account:                            $

        5. Any automobile, real estate, stock, bond, security, trust,jewelry, art work, or other financial instrument or
thing of value that I own, including any item of value held in someone else's name (describe the property and Us approximate
.alue,: //                                                                         iij,

                       hmt. /aJiJt /iSS

          6. Any housing, transportation, utilities, or^an payments, or other regular monthly expenses (describe and provide
the amount ofthe monthly expense): Mar-ha^i ^QVo,
                                    mJm
                                    /jHkf

        1. Names(or, if under 18, initials only) of all persons who are dependent on me for support, my relationship
with each persorL and how much I contribute to their support:
                 lih/tiii                        Mij               ^ /yyiS

          8. Any debts or financial obligations (describe the amounts owed and to whom they are payable):




          Declaration: I declare under penalty of perjury that the above infonnation is true and understand that a false
statement may result in a dismissal of my claims.


Date:
                                                                                                           Applicant's simature



                                                                                                              Printed name
